 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORBERT M. PAYTON,                                No. 2:19-CV-0426-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    NATHAN M. ANDERSON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s request for clarification of the court’s

19   June 11, 2019, order.

20                  In the June 11, 2019, order, the court dismissed plaintiff’s complaint and granted

21   plaintiff leave to amend. Specifically, some claims against certain defendants were identified as

22   defective whereas other claims against other defendants were deemed appropriate for service.

23   Plaintiff was provided an opportunity to file an amended complaint. Plaintiff seeks clarification

24   of this order, asking whether the failure to file an amended complaint will render the entire action

25   defective or whether the action will still proceed on the original complaint as to those

26   claims/defendants the court found appropriate for service.

27   ///

28   ///
                                                        1
 1                  As explained in the June 11, 2019, order:

 2                                   Because the complaint appears to otherwise state cognizable
                    claims, if no amended complaint is filed within the time allowed therefor, the
 3                  court will issue findings and recommendations that the claims identified
                    herein as defective be dismissed, as well as such further orders as are
 4                  necessary for service of process as to the cognizable claims.
 5   Thus, if plaintiff elects not to file an amended complaint, the action will proceed on the original

 6   complaint as to those claims/defendants found appropriate for service and the court will issue

 7   findings and recommendations that those portions of the original complaint identified as defective

 8   be dismissed. In other words, if plaintiff simply wishes to proceed on the original complaint and

 9   abandon those claims/defendants identified as defective in the June 11, 2019, order, plaintiff need

10   do nothing further. However, if plaintiff wishes to cure the defects identified in the June 11,

11   2019, order, he must file an amended complaint within the time provided here.

12                  Accordingly, IT IS HEREBY ORDERED that:

13                  1.      The June 11, 2019, order is clarified as explained above;

14                  2.      The court sua sponte extends the time to file a first amended complaint;

15   and

16                  3.      Plaintiff may file a first amended complaint within 30 days of the date of

17   this order.

18

19

20   Dated: August 2, 2019
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
